 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404Orange County Publications, an unincorporated divi-sion of Ottoway Newspapers, Inc., d/b/a The Times-Herald Record and Communications Workers of America, Local 1120, AFLŒCIO. Case 34ŒCAŒ8656 May 11, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME Pursuant to a charge filed on January 12, 1999, the General Counsel of the National Labor Relations Board issued a complaint on February 9, 1999, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain and to provide reasonable access to its facility following the Union™s certification in Case 34ŒRCŒ1539.  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint and asserting defenses. On March 25, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On March 30, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment The Union was certified as the representative of the unit here involved after a second election.  In its answer the Respondent admits its refusal to bargain, but attacks the validity of the certification on the grounds that the results of the first election should have been certified and no second election held. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment inso-far as the complaint alleges that the Respondent has failed and refused to recognize and bargain with the Un-ion in violation of Section 8(a)(5) and (1) of the Act.1                                                                                                                                                        1 As stated in her separate opinion, Member Fox joins Member Liebman in granting the Motion for Summary Judgment on this com-plaint allegation.  Member Brame would deny the Motion for Summary Judgment in its entirety for the reasons set forth in his dissenting opin-ion. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, an unincorpo-rated division of a Delaware corporation, with an admin-istrative office and separate production facility located in Middletown, New York, has been engaged in the publi-cation of a daily newspaper in Middletown, New York.  During the 12-month period ending January 31, 1999, the Respondent, in conducting its operations described above, purchased and received at its Middletown facility goods valued in excess of $50,000 directly from points outside the State of New York. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act.2 II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the mail-ballot election held in the period from March 25 to April 6, 1998,3 and a second election held on November 10, 1998, the Union was certified on November 18, 1998, as the exclusive collective-bar-gaining representative of the employees in the following appropriate unit:  A different majority of the Board, consisting of Members Liebman and Brame, effectively denies the General Counsel™s Motion for Sum-mary Judgment on the complaint allegations that the Union requested that the Respondent ﬁprovide reasonable access to [its] facility,ﬂ and that the Respondent failed and refused ﬁto provide reasonable access to [its] facilityﬂ in violation of Sec. 8(a)(5).  Member Liebman finds that the Respondent™s denials of these complaint allegations raise material issues of fact that can only be resolved at a hearing.  Although Member Liebman agrees with Member Fox that union access to the employer™s premises is a mandatory subject of bargaining, Member Liebman ob-serves that the theory of the General Counsel™s complaint and summary judgment motion is not that the Respondent unlawfully refused to bar-gain over an access proposal, but rather that the Respondent unlawfully refused to grant access.  The General Counsel™s argument, that ﬁRe-spondent™s blanket refusal to grant reasonable access to its facility to the exclusive collective bargaining representative of its employees, without any explanation for such denial, clearly violates the Act,ﬂ may be litigated before the judge.  Member Brame™s rationale for denying summary judgment is set forth in his dissent.  Accordingly, this issue is remanded to the Regional Director for further appropriate action. 2 Although the Respondent™s answer states that the Respondent lacks information sufficient to form a belief as to the truth or falsity of the Union™s status as a labor organization, we do not find that the Respon-dent™s allegation raises an issue warranting a hearing.  In the underlying representation case, the Regional Director found the Union to be a labor organization and the Respondent did not seek review of that finding.  See Sec. 102.67(f) of the Board™s Rules (ﬁFailure to request review shall preclude . . . parties from relitigating, in any related subsequent unfair labor practice proceeding, any issue which was, or could have been, raised in the representation proceeding.ﬂ). 3 On September 29, 1998, the Board issued a decision adopting the hearing officer™s recommendation that the first election be set aside and a second election held. 328 NLRB No. 53  TIMES-HERALD RECORD 405 All full-time and regular pa
rt-time bulk newspaper de-
livery drivers, including the shipping and receiving 
driver, the commercial printing driver, and couriers 

employed by the Respondent at its Smith and Ballard 
Road facility in Middletown, New York; but excluding 
all mailroom employees, print shop employees, me-
chanics, machine operators, motor route delivery driv-
ers, and guards, professional employees, and supervi-
sors as defined in the Act. 
 The Union continues to be the exclusive representative un-

der Section 9(a) of the Act. 
B. Refusal to Bargain 
Since November 20, 1998, the Union, by letter, has re-
quested the Respondent to bargain and, since December 
8, 1998, the Respondent has refused.  We find the refusal 
to bargain in violation of Section 8(a)(5) and (1) of the 
Act. CONCLUSION OF 
LAW By refusing on and after December 8, 1998, to bargain 
with the Union as the exclusive collective-bargaining 
representative of employees in
 the appropriate unit, the 
Respondent has engaged in unfa
ir labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-

tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Orange County Publications, an unincorpo-
rated division of Ottoway Newspapers, Inc., d/b/a The 
Times-Herald Record, Middletown, New York, its offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain with Communications Workers 
of America, Local 1120, AF
LŒCIO as the exclusive bar-
gaining representative of the employees in the bargaining 
unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment and, if 
an understanding is reached, embody the understanding 
in a signed agreement: 
 All full-time and regular pa
rt-time bulk newspaper de-
livery drivers, including the shipping and receiving 
driver, the commercial printing driver, and couriers 
employed by the Respondent at its Smith and Ballard 
Road facility in Middletown, New York; but excluding 
all mailroom employees, print shop employees, me-
chanics, machine operators, motor route delivery driv-

ers, and guards, professional employees, and supervi-
sors as defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in Middletown, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
4  Copies of the notice, 
on forms provided by the Regional Director for Region 
34 after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since December 8, 
1998. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER 
FOX, dissenting in part. 
I join Member Liebman in granting the General Coun-
sel™s Motion for Summary Judgment on the complaint 
allegation that the Respondent has failed and refused to 
recognize and bargain with the Union in violation of Sec-
tion 8(a)(5) and (1) of the Act.  I would also find that the 
Respondent™s flat rejection of the Union™s proposal for 
                                                          
 4 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406granting access of union agents to the Respondent™s 
breakroom during specified hours to meet with the driv-
ers was an additional violation of the duty to bargain.  It 
is settled that access of agents of a collective-bargaining 
representative to an employer™s premises for purposes 
related to representation of the unit employees is a man-
datory subject of bargaining.  
Applebaum Industries
, 294 
NLRB 981, 982 fn. 9 (1989), and cases there cited.  
Thus, while it is true that 
a union™s entitlement to access 
at particular times and places for particular purposes 
raises factual issues which cannot necessarily be decided 
on summary judgment, an employer is not free to re-
spond to an access proposal th
at is not unreasonable on 
its face simply by rejecting it out of hand and making no 

counterproposal.  The Respondent™s reply to the Union™s 
access proposal here was, therefore, part and parcel of its 
refusal to bargain, and I would grant the General Coun-
sel™s Motion for Summary Judgment on that allegation as 
well.  MEMBER 
BRAME, dissenting. 
In the underlying representation proceeding, I dis-
sented from my colleagues™ ad
option of the hearing offi-
cer™s recommendation to sustain the Union™s Objections 
1 and 2 and to set aside the first election.  Instead, I 
would have overruled those objections on the basis that 
the Respondent™s statement at issue constituted at most 
legitimate commentary regarding the likely consequences 
of unionization on the Respondent.  See 
NLRB v. Gissel 
Packing Co., 395 U.S. 575, 617Œ618 (1969).  Accord-
ingly, I would have issued a certification of results of the 
first election.  I therefore dissent here from my col-
leagues™ granting the General Counsel™s Motion for 
Summary Judgment and their finding that the Respon-
dent violated Section 8(a)(5) and (1) of the Act in this 
certification-testing proceeding. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 WE WILL NOT
 refuse to bargain with Communications 
Workers of America, Local 
1120, AFLŒCIO as the ex-
clusive representative of the 
employees in the bargaining 
unit. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-

gaining unit: 
 All full-time and regular pa
rt-time bulk newspaper de-
livery drivers, including the shipping and receiving 
driver, the commercial printing driver, and couriers 
employed by us at our Smith and Ballard Road facility 
in Middletown, New York; but excluding all mailroom 
employees, print shop employees, mechanics, machine 
operators, motor route delivery drivers, and guards, 

professional employees, and supervisors as defined in 
the Act. 
 ORANGE 
COUNTY 
PUBLICATIONS
, AN UNINCOR
-PORATED DIVISION OF 
OTTOWAY NEWSPAPERS
, INC., 
D/B/A THE TIMES-HERALD RECORD
 